Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not explicitly state using a semantic model to generate authenticity based on each of prediction on candidate tone, speaker sentiment, linguistic analysis, disclosure analysis and check on facts in profile of a user. 

Claim Rejections - 35 USC § 102
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazan (US20170213190).

	Regarding Claim 1 and 13, Hazan discloses a method for assessing authenticity of a communication, the method comprising: receiving data of a communication between one or more participants, wherein the data is received in a predefined mode; (Paragraph [0016] Examiner Notation (E.N.) After presenting the question to the interview subject, audio data from the subject is received which can then be analyzed)
extracting one or more features from the data by using data extraction techniques; (Paragraph [0177 lines 1-6] E.N. Features such as facial expression, eye gaze etc. are extracted from the video/audio and sent to a machine learning system to be processed.)
comparing the one or more features with predefined threshold features stored in a feature repository to thereby produce comparison results; (Paragraph [0116] E.N. The threshold of a feature such as eye gaze is measured using mathematical formulas to find the amount of time a candidate’s gaze at certain locations.)
generating one or more authenticity attributes by using one or more trained Artificial Intelligence (AI) models applied over the one or more features, along with the comparison results, wherein each of the one or more authenticity attributes generates a recommendation output, providing the authenticity of the communication. (Paragraph [0177] E.N. Authenticity attributes such as facial expressions, voice inflections are extracted and sent to a machine learning system to determine the various characteristics of the interviewee and a score assessment is made based on the characteristics (See Paragraph [0178 lines 1-2])
	Regarding Claim 13, Hazan discloses a memory (Paragraph [0064 lines 1-2])
	and a processor coupled to the memory (Paragraph [0014 lines 4-5] E.N. A storage media is in communication with the processor)

	Regarding Claims 2 and 14, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the communication comprises an interview process between the one or more participants. (Paragraph [0048 lines 1-3] E.N. The interview process has at least one interviewee)

Regarding Claims 3 and 15, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the one or more participants comprises at least one of an interviewees and an interviewer. (Paragraph [0058] E.N. In a live interview session, there is an interviewer who conducts an interview with a user (an interviewee).)

Regarding Claims 4 and 16, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the data comprises at least one of an audio response of an interviewee provided to an interviewer, (Paragraph [0016 lines 1-6] E.N. The audio response is received from the interviewee via a communication network)
an audio-video response of the interviewee provided to the interviewer, (Paragraph [0022 lines 1-4] E.N. A display and audio response is sent over a communication network)
profile data of the interviewee over social media, or resume of the interviewee. (Paragraph [0061] E.N. The HR admin stores candidate profiles taken from web pages or social media.) 

Regarding Claims 5 and 17, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the predefined mode comprises at least one of a video modes, or an audio-video mode, wherein the data is received as one of a real time data or an offline data. (Paragraph [0167 lines 1-4] E.N. The interview which can be live (real time) is recorded in video or audio and the data from the live interview is then stored.)

Regarding Claims 6 and 18, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the one or more features comprises at least one of a lip movement, facial expression, eye contact, voice tone, body language, formal conversational cues or informal conversational cues. (Paragraph [0177 lines 3-4] E.N. Extracted features include facial expression, eye gaze, voice inflections etc.)

Regarding Claims 7 and 19, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan further discloses wherein the one or more authenticity attributes comprises at least one of a lip-sync detection, body language monitoring, facial expressions analysis, eye contact analysis, voice tone analysis, formal conversational cues analysis or informal conversational cues analysis. (Paragraph [0115] E.N. Eye contact analysis can convey information about the user which can then be used to assess the authenticity of a response as well as determining if the interviewee is focused or distracted when responding.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8,10,12,20,22,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US20170213190) in view of Moskal (US20080260212).

Regarding Claim 8 and 20, Hazan teaches the method of claim 1 and the system of claim 13. Hazan does not, but in related art, Moskal teaches: wherein the predefined threshold features are 16generated, based on historical data of pre-recorded interviews. (Paragraph [0105 lines 1-5] E.N. Pre-interviews are conducted where the data will include both truth and deception which can then be later used to compare with the response of the user to find the truth/deception of their answer.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazan to incorporate the teachings of Moskal because Hazan fails to explicitly disclose using historical data of pre-recorded interview which is taught by Moskal. Incorporating the teachings of Moskal to Hazan allows for the use of collected data to be compared to a live session to determine the difference in the behavior of the interviewee to determine if there is any form of deceit. 

Regarding Claim 10 and 22, Hazan teaches the method of claim 1 and the system of claim 13. Hazan does not, but in related art, Moskal teaches: wherein the one or more trained Al models comprises at least one of a behavior model created using image input features, a semantic model created by using speech and textual data, or an audio-video synchronization model created by using mage and speech input features. (Paragraph [0085] E.N. A behavior model is trained using facial images to determine if there is deceit in the user’s facial expression)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazan to incorporate the teachings of Moskal because Hazan fails to explicitly disclose training behavior models using image input features which is taught by Moskal. Incorporating the teachings of Moskal to Hazan allows for the use of facial expression in a behavior model to be used to find deceit in a user.  

Regarding Claims 12 and 24, Hazan discloses a method of Claim 1 and system of Claim 13. Hazan does not but in related art, Moskal teaches: wherein the recommendation output comprises at least one of a profile verification score, a deception detection probability, or an impersonation detection percentage. (Paragraph [0117 lines 1-2] E.N. A fusion algorithm is implemented which is based on an approximating probability density function of genuine and imposter matching score.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazan to incorporate the teachings of Moskal because Hazan fails to explicitly disclose deception detection probability which is taught by Moskal. Incorporating the teachings of Moskal to Hazan allows for the use of an algorithm that can determine the probability of a genuine or an imposter user based on their score.

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US20170213190) in view of Iyer (US20210192221).

Regarding Claim 9 and 21, Hazan teaches the method of claim 1 and the system of claim 13. Hazan further discloses wherein the algorithms comprise at least one of Google Bidirectional Encoder Representations and Transformers (BERT) based transfer learning algorithms, or Named Entity Based Recognition (NER) algorithms. (Paragraph [0066 lines 1-5 and 10-13] E.N. Named Entity Based Recognition (which is a form of Natural Language Processing algorithm (NLP)) is used to tag words in a sentence based on a predefined tag in order to extract important information regarding the sentence. Hazan describes converting the audio from an interview to text using Natural Language Processing. The text is then further analyzed by a verbal analysis engine for specific phrases, keywords which is then combined with natural language processing techniques to interpret and analyze the information from the converted audio.)
Hazan does not, but in related art, Iyer teaches: wherein the one or more trained Al models are generated by using each of a machine learning techniques and deep learning techniques by executing algorithms, (Paragraph [0112 lines 3-10] E.N. At least one of an AI Model, Machine Learning Model or a Neural Network Algorithm are used to generate a multi model algorithm. The generated model is trained using variety of data such as real-time data, audio-video response data etc.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hazan to incorporate the teachings of Iyer because Hazan discloses algorithms such as Named Entity Based Recognition which is a form of Nature Language Processing while failing to explicitly disclose using trained AI models which is taught by Iyer. Incorporating the teachings of Iyer to Hazan allows for the use of AI models which can be BERT algorithms or NER algorithms to determine if there is any form of deceit in the interviewee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAYUSH ARYAL/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435